MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Dec 11 2020, 8:15 am

court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                                Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                   Curtis T. Hill, Jr.
Wieneke Law Office                                      Attorney General of Indiana
Brooklyn, Indiana
                                                        Catherine Brizzi
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Evan D. Wilford,                                        December 11, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1305
        v.                                              Appeal from the Vigo Superior
                                                        Court
State of Indiana,                                       The Honorable John T. Roach,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        84D01-1402-FB-350



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1305 | December 11, 2020            Page 1 of 4
                                       Statement of the Case
[1]   Evan D. Wilford appeals the trial court’s order that he serve the balance of his

      previously suspended sentence following the court’s revocation of his

      probation. Wilford presents a single issue for our review, namely, whether the

      trial court abused its discretion when it ordered him to serve the balance of his

      previously suspended sentence. We affirm.


                                 Facts and Procedural History
[2]   In 2014, Wilford pleaded guilty to criminal confinement, as a Class C felony.

      The court accepted Wilford’s plea agreement and ordered him to serve two

      years on in-home detention and suspended the remaining six years to formal

      probation.


[3]   In November of 2015, the State filed a notice of placement violation while

      Wilford was on in-home detention. The State alleged that Wilford had failed

      multiple drug screens. Wilford admitted to the violations, and the court

      revoked his in-home placement.


[4]   Wilford began serving his term of formal probation in May of 2016. In 2018

      and 2019, the State charged Wilford with multiple new offenses over at least

      nine different cause numbers. The State then filed a notice of probation

      violation in this cause, which notice the State subsequently amended to include

      allegations that Wilford had also tested positive for controlled substances.


[5]   In February of 2020, Wilford admitted to having committed numerous new

      offenses in violation of his probation. In exchange for his admission, the State

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1305 | December 11, 2020   Page 2 of 4
      recommended that Wilford be returned to probation “with the additional

      condition he successfully complete residential treatment at Hamilton Center—

      Oak Street.” Appellant’s App. Vol. 2 at 159. The trial court accepted the

      State’s recommendation.


[6]   About one week after being admitted into the Hamilton Center, Wilford was

      discharged for noncompliance. In particular, he had violated the Hamilton

      Center’s rules on phone usage, and he had argued with another resident. And,

      when the Hamilton Center evaluated him for readmission after that discharge,

      Wilford “den[ied] a need for treatment.” Id. at 169. The court revoked

      Wilford’s placement on probation and ordered him to serve the balance of his

      previously suspended sentence in the Indiana Department of Correction. This

      appeal ensued.


                                     Discussion and Decision
[7]   Wilford appeals the trial court’s order that he serve the balance of his previously

      suspended sentence. As our Supreme Court has stated:


              “Probation is a matter of grace left to trial court discretion, not a
              right to which a criminal defendant is entitled.” Prewitt v. State,
              878 N.E.2d 184, 188 (Ind. 2007) (explaining that: “Once a trial
              court has exercised its grace by ordering probation rather than
              incarceration, the judge should have considerable leeway in
              deciding how to proceed. If this discretion were not afforded to
              trial courts and sentences were scrutinized too severely on
              appeal, trial judges might be less inclined to order probation to
              future defendants.”). A probation hearing is civil in nature, and
              the State must prove an alleged probation violation by a
              preponderance of the evidence.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1305 | December 11, 2020   Page 3 of 4
       Murdock v. State, 10 N.E.3d 1265, 1267 (Ind. 2014).


[8]    Wilford asserts that the trial court abused its discretion when it ordered him to

       serve the balance of his previously suspended sentence. In particular, Wilford

       asserts that his noncompliance with the Hamilton Center’s rules were minor

       transgressions. He also asserts, relying on his own testimony to the trial court,

       that he was doing well with the conditions of his probation until “restrictions

       began as a result of COVID-19,” which caused Wilford to “struggle[] with

       managing his ADHD, los[e] his focus, and beg[i]n making poor decisions . . . .”

       Appellant’s Br. at 7.


[9]    Wilford’s arguments on appeal are, at best, a request for this court to reweigh

       the evidence on appeal, which we cannot do. The evidence before the trial

       court demonstrates that Wilford had numerous opportunities to bring himself

       into compliance with the conditions of his probation. Instead, he committed

       multiple new offenses and failed a last-chance opportunity to comply with the

       Hamilton Center’s requirements. We cannot say that the trial court abused its

       discretion when it ordered Wilford to serve the balance of his previously

       suspended sentence in the Department of Correction, and we therefore affirm

       the trial court’s judgment.


[10]   Affirmed.


       Riley, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1305 | December 11, 2020   Page 4 of 4